Title: To James Madison from John Dawson, 18 March 1801
From: Dawson, John
To: Madison, James


Dear Sir,
March 18. 1801.
This will be handed to you by Capn. Barney, who believes, and I believe with him, that he has been treated very ill by the post office department. As that will, I expect, soon fall under your superintendence, I recommend him to you, as a person worthy any encouragement which you can afford him. Yrs,
J. Dawson.
 

   
   RC (DLC). Docketed by JM.



   
   See Barney to JM, 27 Apr. 1801.



   
   John Dawson (1762–1814) was an old friend and frequent correspondent of JM’s. He served in the Virginia House of Delegates and Continental Congress before being elected in 1797 to JM’s seat in the House of Representatives, where he continued in office until his death (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 7:199 n. 17).


